             Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 1 of 8




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    DANIEL HERRERA,
                                                                  MEMORANDUM DECISION &
                              Plaintiff,                          ORDER TO CURE DEFICIENT
                                                                  AMENDED COMPLAINT
    v.

    BRAD WILSON et al.,                                            Case No. 2:19-CV-373-DB
                              Defendants.                          District Judge Dee Benson



         Plaintiff, inmate Daniel Herrera, brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2020).1

         Having now screened the Amended Complaint, (ECF No. 24), under its statutory review

function,2 the Court orders Plaintiff to file a second amended complaint to cure deficiencies

before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
           Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 2 of 8




                          AMENDED COMPLAINT’S DEFICIENCIES

Amended Complaint:

(a) is not on form complaint required by Court.

(b) names most defendants only in text, not in Complaint’s heading.

(c) does not affirmatively link defendants to allegations of civil-rights violation. (See below.)

(d) is perhaps supplemented with claims from documents filed after Amended Complaint, which
claims should be included in second amended complaint, if filed, and will not be treated further
by the Court unless properly included.

(e) alleges possible constitutional violations resulting in type of injuries that appear to be
prohibited by 42 U.S.C.S. § 1997e(e) (2020), which reads, "No Federal civil action may be
brought by a prisoner . . . for mental or emotional injury suffered while in custody without a
prior showing of a physical injury or the commission of a sexual act.”

(f) possibly inappropriately alleges constitutional right to grievance process. Boyd v. Werholtz,
443 F. App’x 331, 332 (10th Cir. 2011) (unpublished) (“[T]here is no independent constitutional
right to state administrative grievance procedures. Nor does the state’s voluntary provision of
administrative grievance process create a liberty interest in that process.”).

(g) does not appear to recognize that Defendants’ failure to follow their own promises or jail
policy does not necessarily equal federal constitutional violation.

(h) appears to inappropriately allege civil-rights violations on respondeat-superior theory (e.g.,
Warden Nelson and Executive Director Haddon).

(i) inappropriately alleges civil-rights violations on the basis of denied grievances.

(j) raises issues of classification change in way that does not support cause of action. (See
below.)

(k) inappropriately asserts denial of programming, which is not a constitutional right.

(l) has claims apparently regarding current confinement; however, complaint apparently not
drafted with contract attorneys’ help.



                            (2) seeks monetary relief from a defendant who is immune from
                        such relief.
28 U.S.C.S. § 1915A (2020).


                                                                                                     2
              Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 3 of 8




                                        GUIDANCE FOR PLAINTIFF

           Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

           Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

           Plaintiff should consider these general points before filing an amended complaint:

           (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3


3
    The rule on amending a pleading reads:
                   (a) Amendments Before Trial.
                            (1) Amending as a Matter of Course. A party may amend its pleading
                            once as a matter of course within:
                                     (A) 21 days after serving it, or
                                     (B) if the pleading is one to which a responsive pleading is


                                                                                                     3
            Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 4 of 8




         (ii) The complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.

         (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

         (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).



                                  required, 21 days after service of a responsive pleading or 21
                                  days after service of a motion under Rule 12(b), (e), or (f),
                                  whichever is earlier.
                         (2) Other Amendments. In all other cases, a party may amend its
                         pleadings only with the opposing party’s written consent or the court’s
                         leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                       4
           Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 5 of 8




       (v) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                        • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).




                                                                                                       5
           Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 6 of 8




       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                               • Classification or Housing Changes

       An inmate’s transfer to different housing does not necessarily mean that prison

administrators were deliberately indifferent to conditions with substantial risk of serious harm.

See Farmer v. Brennan, 511 U.S. 825, 834 (1994). Nor is it, per se, '"atypical [of] ... the ordinary

incidents of prison life."' See Adams v. Negron, 94 F. App’x 676, 678 (10th Cir. 2004) (quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995) (unpublished) (holding placement in highly

structured, restrictive prison housing not deliberate indifference). Rather, for instance,

"[a]dministrative segregation is the sort of confinement that inmates should reasonably anticipate

receiving at some point in their incarceration." Hewitt v. Helms, 459 U.S. 460, 468 (1983).

                                               ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the amended complaint’s deficiencies noted above by

filing a document entitled, “Second Amended Complaint,” that does not refer to or include any

other document.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.



                                                                                                       6
            Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 7 of 8




(4) Plaintiff shall not try to serve the second amended complaint on Defendants; instead the

Court will perform its screening function and determine itself whether the amended complaint

warrants service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020)

(“The officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than fourteen days before the deadline to be

extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.




                                                                                                       7
           Case 2:19-cv-00373-DB Document 25 Filed 07/20/20 Page 8 of 8




(8) Plaintiff's motion for discovery is DENIED as premature, (ECF No. 19); there is no valid

complaint on file as of this order.

                       DATED this 20th day of July, 2020.

                                            BY THE COURT:




                                            JUDGE DEE BENSON
                                            United States District Court




                                                                                               8
